 1
 2
 3
 4
 5
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   SHELLEY CIMINI,
                                                         Case No.: 2:19-cv-01027-JCM-NJK
12          Plaintiff(s),
                                                                       Order
13   v.
                                                                   [Docket No. 29]
14   RICO WHITE, et al.,
15          Defendant(s).
16         Pending before the Court is Defendant Sutherland Global Service’s motion to compel and
17 for sanctions filed on December 16, 2019. Docket No. 29. To date, no response has been filed so
18 the motion will be granted as unopposed. See Local Rule 7-2(d).
19         Accordingly, the motion to compel is GRANTED in that Plaintiff must serve initial
20 disclosures by January 9, 2020. The motion for sanctions is GRANTED in that Defendant will
21 be awarded its expenses incurred in relation to filing the instant motion. Defendant must file
22 appropriate paperwork documenting the amount of expenses it seeks to recover by January 9, 2020.
23 Any response from Plaintiff as to the amount of expenses must be filed by January 16, 2020.
24         IT IS SO ORDERED.
25         Dated: January 2, 2020
26                                                            ______________________________
                                                              Nancy J. Koppe
27                                                            United States Magistrate Judge
28

                                                  1
